DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas N. Young (Reg. No. 20,985) on 03/02/2022.
In claim 13,
line 3, after “sides”, delete “with” and insert “of each of the first and second identical molded plastic sheets, wherein the open receptacles have”,
line 4, after “surfaces” and before “wherein” insert “,”,
line 5, after “sides” and before “are” insert “of the twin sheet molded plastic core structure”,
line 6, after “the” and before “lands” insert “cruciform”,+
line 7, after “the” and before “floors” insert “planar”,
line 7, after “floors” and before “;”, insert “in each of the first and second identical molded plastic sheets”,
line 8, after “said” and before “sheets” insert “first and second identical molded plastic”,
line 8, after “in” and before “mutually”, insert “a”,
line 9, after “adjacent” and before “receptacles”, insert “open”,
line 9, after “dimension” and before “floors”, insert “planar”,
line 10, amend “inverted lands” to “cruciform lands”,
line 11, after “fused” and before “floor”, insert “planar”,
line 11, after “and” and before “lands” insert “cruciform”.

In claim 14,
line 1, after “13” insert “,”,
line 5, after “stacked” and before “core”, insert “twin sheet molded plastic”.
REASONS FOR ALLOWANCE
Claims 13 and 14 are allowable. The claims are allowable over the “closest” prior art Maurer et al. (US 2005/0200062) (Maurer), Becklin (2006/0254946) and Haupt-Bohmann et al. (EP 1 251 216) (Haupt-Bohmann).
The examiner has provided a machine translation of EP 1 251 216. The citation of prior art refers to the provided machine translation.

However, Maurer does not teach or suggest (1) the first and second sheets are identical, (2) the openings in the array of open receptacles on both sides of the twin sheet molded plastic core structure are surroundingly bordered by orthogonal sets of ribs forming cruciform lands with inner and outer surfaces, the inner surfaces of the lands having a larger dimension than the outer surfaces of the floors in each of the first and second identical molded plastic sheets and (3) nesting the sidewalls to adjacent open receptacles and fusing the outer surfaces of the smaller dimension floors to the larger dimension inner surfaces of the cruciform lands so as to create peripheral hollows between each fused floor and cruciform land combination, as presently claimed.
Becklin teaches a stackable container apparatus ([0001]). The container assembly includes a lid portion (i.e., first sheet), the lid portion has an upper surface and includes a plurality of first raised members projecting outwardly from the upper surface, at least some of the first raised members cooperatively forming a plurality of first receiving areas (i.e., open receptacles) ([0004]). The container assembly also includes a base portion (i.e., second sheet), the base portion having a lower surface and includes a plurality of second raised members projecting outwardly from the lower surface, at least some of the second raised members cooperatively forming a plurality of second receiving areas (i.e., open receptacles) ([0004]).
both sides of the twin sheet molded plastic core structure are surroundingly bordered by orthogonal sets of ribs forming cruciform lands and (3) said first and second identical molded plastic sheets being joined in a mutually inverted relationship by nesting the sidewalls to adjacent open receptacles and fusing the outer surfaces of the smaller dimension floors to the larger dimension inner surfaces of the cruciform lands, as presently claimed.
Upon updating the searches, a new reference, namely Haupt-Bohmann, came to the attention of the examiner. Haupt-Bohmann teaches flat braced molded components generated alternately by upward and downward bumps which have polygonal surfaces lying parallel to one another on at least three levels ([0005]); the spatially braced flat molded components are made of deep-drawn plastic ([0015]). To build up a cavity structure, the corresponding surfaces of a further attached molded component are placed on the associated surfaces of the underlying molded component ([0007]). 
Haupt-Bohmann further teaches the polygonal surfaces (i.e., receptacles) of further molded components are in contact with the corresponding counter-molded component produced in the same way when the further molded components are each rotated by 180 degrees and inserted into one another in a toothed manner ([0011]; Fig. 5); the connection of the several molded parts is done by gluing ([0016]).
However, Haupt-Bohmann does not teach or suggest (1) openings in the array of open receptacles on both sides of the twin sheet molded plastic core structure are surroundingly bordered by orthogonal sets of ribs forming cruciform lands with inner and outer surfaces, the inner surfaces of the lands having a larger dimension than the outer surfaces of the floors in each 
Thus, it is clear that Maurer, Becklin and Haupt-Bohmann either alone or in combination do not teach or suggest the present invention.
Further, Applicant’s amendment overcomes the 35 U.S.C. 112(b) rejection of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784